DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1- 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Regarding claims 1 and 15-17, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim 2 recites the limitation “is fixable in its position for fastening the finger protection device”. It is unclear as to what position “in its position” is referring to. 
Claims 13-14 recites the limitation "the respective cover".  There is insufficient antecedent basis for this limitation in the claim. A “cover” is mentioned in claims 11-12 but is not mentioned within claim 1 in which claims 13-14 depend from.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dean (GB2164690 hereinafter “Dean”).

With regard to claim 1, 
A finger protection device (shown in figures 1-4) for bridging a gap of an opening (see opening in figure 4) which is closable by means of a leaf (see leaf in figure 4), for example of a door wherein the finger protection device (shown in figures 1-4) comprises a winding shaft (2) with an end-face first end and an end-face second end (see opposing end-faces in figure 2) and a roller blind web (3) which is windable about said winding shaft (2) by means of the winding shaft (2), wherein the roller blind web (3) is arranged by way of a first end on the winding shaft (2) and is fastenable together with the winding shaft (2) to a first part of the opening (see opening in figure 4) on the winding shaft (2) side and wherein the roller blind web (3) is fastenable to part of the opening (see opening in figure 4) by way of a free second end (see figure 4), 
characterized in that 
the finger protection device (shown in figures 1-4) comprises a first and a second holder (14, 15 apart of 9 on both sides), wherein the first holder (14, 15 apart of 9 on top) is arranged on the end-face first end of the winding shaft (2) and the second holder (14, 15 apart of 9 on bottom) is arranged on the end-face second end of the winding shaft (2), 
in that the first and the second holders (14, 15 apart of 9 on both sides) serve together for fastening the finger protection device (shown in figures 1-4) on the winding shaft (2) side to the first part of the opening (see opening in figure 4) and 
in that the wound roller blind web (3) forms an outermost surface, as a result of which the finger protection device (shown in figures 1-4) is realized to be used without a housing in the first part of the opening (see opening in figure 4).

With regard to claim 2, 
wherein the first holder (14, 15 apart of 9 on top) is displaceable in a guided manner (14, 15 apart of 9 are guided on shaft 2) relative to the second holder (14, 15 apart of 9 on bottom) and is fixable (14, 15 attaches device to wall) in its position for fastening the finger protection device (shown in figures 1-4).

With regard to claim 6, 
wherein the winding shaft (2) is held in a clamped manner (fastened at both ends by holders 14, 15 on both sides) between the first and the second holders (14, 15 apart of 9 on both sides). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5, 7-10, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Dean in view of Haan (US20140075871 hereinafter “Haan”).

With regard to claim 3, Dean does not teach a rail in which the first and second holders are displaceable.

However Haan in figure 39 teaches a rail system (10) in which a pair of brackets (60 on top and bottom) can be displaced in a guided manner and are fixable in a position in order to clamp the winding shaft (2, when provided with Dean). 

It would have been obvious to one ordinary skill in the art before the effective filing date of applicant’s invention to have modified Dean, to have a rail in which a pair of holders can be displaced because this adds support to the mounting structure while also allowing the holder to be mounted at different heights depending on varying sizes of the winding shaft.

With regard to claim 4, Haan teaches
wherein the second holder (60 on bottom) is also displaceable in a guided manner in the rail (10) relative to the first holder (60 on top).

With regard to claim 5, Haan teaches 
wherein the rail (10) is fastenable to the first part of the opening (rail 10 can be attached to opening shown in Dean)

With regard to claim 7, Dean does not teach a first holder that comprises a base plate for abutment against the winding shaft that has a leg

However Haan teaches
A first holder (60 on top) that comprises a base plate (horizontal portion of 60) each for abutment against the winding shaft (2 when provided with Dean) and a leg (vertical portion of 60) each of which is arranged at an angle on the base plate (horizontal portion of 60) for fastening to the first part of the opening (vertical portion of 60 attaches to first part of the opening when provided with Dean).

It would have been obvious to one ordinary skill in the art before the effective filing date of applicant’s invention to have modified Dean, to have a holder that contains a base plate and a leg because this allows the holder to be mounted to a wall surface while also securing the winding shaft in place.


With regard to claim 8, Haan teaches
wherein the base plate (horizontal portion of 60) comprises a window (see annotated figure below) which forms an access to a spindle (5, when provided with winding shaft of Dean) of the winding shaft (2, when provided with Dean).

    PNG
    media_image1.png
    177
    209
    media_image1.png
    Greyscale


Examiner notes that although applicant does not show the “spindle” in the figures provided, a spindle (5) is shown in Dean and the window of the base plate would line up with the spindle.

With regard to claim 9, Dean does not teach a rail in which the first and second holders are displaceable.

However Haan in figure 39 teaches a rail system (10) in which a pair of brackets (60 on top and bottom) can be displaced in a guided manner and are fixable in a position in order to clamp the winding shaft (2, when provided with Dean).

It would have been obvious to one ordinary skill in the art before the effective filing date of applicant’s invention to have modified Dean, to have a rail in which a pair of holders can be displaced because this adds support to the mounting structure while also allowing the holder to be mounted at different heights depending on varying sizes of the winding shaft.

With regard to claim 10, Haan teaches
wherein the longitudinal groove (groove within 10) is arranged in a rail (10) and the leg (vertical portion of 60) of the first holder (60 on top) is guided so as to be displaceable in the longitudinal groove (groove within 10).

With regard to claim 15, Dean teaches
A finger protection device (shown in figures 1-4) for bridging a gap of an opening (see opening in figure 4) which is closable by means of a leaf (see leaf in figure 4), for example of a door, wherein the finger protection device (shown in figures 1-4) comprises a winding shaft (2) and a roller blind web (3) which is windable about said winding shaft (2) by means of the winding shaft (2), wherein the roller blind web (3) is arranged by way of a first end on the winding shaft (2) and is fastenable together with the winding shaft (2) to a first part of the opening (see opening in figure 4) on the winding shaft (2) side and wherein the roller blind web (3) is fastenable to part of the opening (see opening in figure 4) by way of a free second end (see figure 4).
	
Dean teaches a fastening means (14, 15 apart of 9 on both sides) but does not teach a rail in which the fastening means can be displaced in a guided manner along a longitudinal direction

However Haan in figure 39 teaches a rail system (10) in which a pair of brackets (60 on top and bottom) can be displaced in a guided manner and are fixable in a position in order to clamp the winding shaft (2, when provided with Dean). 

It would have been obvious to one ordinary skill in the art before the effective filing date of applicant’s invention to have modified Dean, to have a rail in which a pair of fastening means can be displaced because this adds support to the mounting structure while also allowing the fastening means to be mounted at different lengths depending on varying sizes of the winding shaft. 


With regard to claim 16, Dean teaches
A finger protection device (shown in figures 1-4) for bridging a gap of an opening (see opening in figure 4) which is closable by means of a leaf (see leaf in figure 4) for example of a door, wherein the finger protection device (shown in figures 1-4) comprises a winding shaft (2) with an end-face first end and an end-face second end (see opposing end-faces in figure 2) and a roller blind web (3) which is windable about said winding shaft (2) by means of the winding shaft (2), wherein the roller blind web (3) is arranged by way of a first end on the winding shaft (2) and is fastenable to a first part of the opening (see opening in figure 4) on the winding shaft (2) side together with the winding shaft (2) and wherein the roller blind web (3) is fastenable to part of the opening (see opening in figure 4) by way of a free second end (see figure 4), 
the finger protection device (shown in figures 1-4) comprises at least one first and one second holder (14, 15 apart of 9 on both sides), wherein the first holder (14, 15 apart of 9 on top) is arranged on the end-face first end of the winding shaft (2) and the second holder (14, 15 apart of 9 on bottom) is arranged on the end-face second end of the winding shaft (2).

Dean does not teach a rail in which the first and second holders are displaceable.
However Haan in figure 39 teaches a rail system (10) in which a pair of brackets (60 on top and bottom) can be displaced in a guided manner and are fixable in a position in order to clamp the winding shaft (2, when provided with Dean). 

It would have been obvious to one ordinary skill in the art before the effective filing date of applicant’s invention to have modified Dean, to have a rail in which a pair of holders can be displaced because this adds support to the mounting structure while also allowing the holder to be mounted at different heights depending on varying sizes of the winding shaft.

Claims 11-14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Dean in view of Ng (US10619414 hereinafter “Ng”).

With regard to claim 11, Dean teaches
wherein the winding shaft (2) comprises a cover (9) on at least one end face (see figure 2) 
Dean does not teach that’s it’s two holders (14, 15 apart of 9) encompasses the cover (9)
However Ng in figures 2-3 and 6-7 teach two holders (4, 5) which encompass a cover (19) for a shaft (2) for mounting on a surface (see mount in figure 2).

It would have been obvious to one ordinary skill in the art before the effective filing date of applicant’s invention to have modified Dean, to have a holder that encompasses the cover because this would allow for a more secure fit as more surface area of the cover is held in place reducing the possibility of the door guard from being unmounted. 

With regard to claim 12, Dean teaches
wherein the winding shaft (2) comprises a cover (9) on each of the two end faces (see figure 2) 
Dean does not teach that’s it’s two holders (14, 15 apart of 9) encompasses the cover (9)
However Ng in figures 2-3 and 6-7 teach two holders (4, 5) which encompass a cover (19) for a shaft (2) for mounting on a surface (see mount in figure 2).

It would have been obvious to one ordinary skill in the art before the effective filing date of applicant’s invention to have modified Dean, to have a holder that encompasses the cover because this would allow for a more secure fit as more surface area of the cover is held in place reducing the possibility of the door guard from being unmounted.


With regard to claim 13, Dean does not teach
wherein the respective holder (14, 15 apart of 9 on both sides) encompasses the respective cover (9 on both sides) in a non-rotatable manner.

However Ng in figures 2-3 and 6-7 teach two holders (4, 5) which encompass a cover (19) for a shaft (2) for mounting on a surface (see mount in figure 2) in a non-rotatable manner (“it is necessary to secure end 19 to prevent its rotational movement”, column 5 lines 30-31) 

It would have been obvious to one ordinary skill in the art before the effective filing date of applicant’s invention to have modified Dean, to have a holder that encompasses the cover because this would allow for a more secure fit as more surface area of the cover is held in place reducing the possibility of the door guard from being unmounted.


With regard to claim 14, Dean teaches
wherein the winding shaft (2) comprises a cover (9) on each of the two end faces (see figure 2) 
Dean does not teach that’s it’s two holders (14, 15 apart of 9) encompasses the cover (9) and comprise an at least partially circumferential apron.
However Ng in figures 2-3 and 6-7 teaches two holders (4, 5) comprising an at least partially circumferential apron (area in which cover 19 is encompassed by cover 4) which encompass a cover (19) on a shaft (2) for mounting on a surface (see mount in figure 2).

It would have been obvious to one ordinary skill in the art before the effective filing date of applicant’s invention to have modified Dean, to have a holder that encompasses the cover because this would allow for a more secure fit as more surface area of the cover is held in place reducing the possibility of the door guard from being unmounted.

With regard to claim 17, 
A finger protection device (shown in figures 1-4) for bridging a gap of an opening (see opening in figure 4) which is closable by means of a leaf (see leaf in figure 4), for example of a door, wherein the finger protection device (shown in figures 1-4) comprises a winding shaft (2) with an end-face first cover (9 on top) and an end-face second cover (9 on bottom) and a roller blind web (3) which is windable about said winding shaft (2) by means of the winding shaft (2), wherein the roller blind web (3) is arranged by way of a first end on the winding shaft (2) and is fastenable to a first part of the opening (see opening in figure 4) on the winding shaft (2) side together with the winding shaft (2) and wherein the roller blind web (3) is fastenable to part of the opening (see opening in figure 4) by way of a free second end (see figure 4), 
characterized in that 
the finger protection device (shown in figures 1-4) comprises at least one first and one second holder (14, 15 apart of 9 on both sides) 

Dean does not teach wherein both the holders (14, 15 apart of 9 on both sides) encompasses each of the covers (9 on both sides) of the winding shaft (2) in a clamping manner. 

However Ng in figures 2-3 and 6-7 teaches two holders (4, 5) which encompass a cover (19) for a shaft (2) for mounting on a surface (see mount in figure 2) by a leg (upper horizontal portion of 4, 5) in a clamping manner (see figure 2) 

It would have been obvious to one ordinary skill in the art before the effective filing date of applicant’s invention to have modified Dean, to have a holder that encompasses the cover because this would allow for a more secure fit as more surface area of the cover is held in place reducing the possibility of the door guard from being unmounted. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL ALVAREZ whose telephone number is (571)272-7830. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL ALVAREZ/Examiner, Art Unit 3637                                                                                                                                                                                                        

/DANIEL J TROY/Supervisory Patent Examiner, Art Unit 3637